DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims objected to because of the following informalities:  
In claims 4-6 and 10-11, there are multiple places that has the limitation “the air deflection elements” or “the two air deflection elements”.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the first air deflection element and the second air deflection element”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moving device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-7 and 10-11 each recites multiple limitations “can be”.  It is unclear if the limitations after “can be” is required because “can be” sounds like it implies only a possibility.  Examiner recommend applicant to amend these limitations to (and for examining purpose, examiner interprets this limitation is) “is configured to” or “are configured to”.
Claim 1 recites “the outline area of which” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear what structure is referred for the word “which”.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an outline area of the first air deflection element”.
Claim 3 recites “the two slots” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the first slot and the second slot”.  The same limitation in claims 4-5 needs to be changed and is interpreted accordingly.
Claim 6 recites “…, comprising a slide…, and comprising a pivot element”.  It’s not clear as to what structure comprising a slide and a pivot element (is it the moving device or other part of the air vent?).  Examiner recommend applicant to amend this limitation of claim 6 to (and for examining purpose, examiner interprets this limitation is):
The air vent according to claim 1, wherein the air vent comprises a moving device for the first air deflection element and the second air deflection element, 
wherein the moving device comprising
a slide, by way of which the second air deflection element is moved, and
a pivot element which is pivotably mounted at the slide and by way of which the first air deflection element is moved.
Claim 9 recites “the constant cross-section” in last line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the inner constant cross-section”.
Claim 10 recites “the air passage” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an air passage”.
Claim 11 recites “the air passage” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also it is unclear if the air passage is part of the “at least one air passage” in line 1-2 of claim 11.  Examiner recommend applicant to amend this limitation of claim 11 to (and for examining purpose, examiner interprets this limitation is) “wherein the air guide body includes at least one air passage extending through the air guide body in the flow direction, so that the at least one air passage and through the space between the air guide body and the air channel are configured to be opened or closed in regions by moving the first air deflection element and the second air deflection element transversely to the flow direction through the air channel.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (US 20170057327).
Regarding claim 1, Shibata teaches an air vent, comprising 
an air channel (space inside housing 2, fig 4) that narrows toward an air outlet opening (4, fig 4) in a two-dimensional manner (Fig 3 shows that a width of outlet 4 is the same as the main body of housing 2.  Fig 4 shows that a height of the outlet is shortened.  Therefore the air channel narrows overall in two dimensional manner) transversely to a flow direction (left-right direction in fig 4), and comprising a first air deflection element (louver 10, fig 5), which is disposed upstream of the air outlet opening in the flow direction through the air channel, an outline area (cross-sectional area in flow direction) of the first air deflection element, as seen in the flow direction, is smaller than an inner cross-section (inner cross-sectional area of housing 2) of the 
Regarding claim 6, Shibata teaches the air vent according to claim 1, wherein the air vent comprises a moving device for the first air deflection element and the second air deflection element, 
wherein the moving device (8+8a) comprising
a slide (8a, fig 3), by way of which the second air deflection element is moved ([0066] “rear movable louver 20 turn in the right direction or left direction via the rack portion 8a”), and
a pivot element (8, fig 3) which is pivotably mounted at the slide and by way of which the first air deflection element is moved (users can manually move knob 8 to move louver 10 upwardly or downwardly).
Regarding claim 7, Shibata teaches the slide is configured to be displaced in the same direction transversely to the flow direction through the air channel as the second air deflection element (See fig 3, the gear and rack structure inherently allows the louver 20 and the slide 8a move in the same direction) and/or the pivot element is configured to be pivoted about a pivot axis extending at a right angle with respect to the direction in which the first air deflection element is configured to be moved (See fig 15-16, the pivot element 8 moves in an up-down while the louver 10 pivot about the pivot axis that extends into the paper).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 4653385) in view of Doll (US 20160101668).
Regarding claim 1, Ito teaches an air vent (embodiment of fig 23), comprising an air channel (61, fig 23) and an air outlet opening (outlet opening that is covered by grille 29), and comprising a first air deflection element (a sheet 63, fig 23), which is disposed upstream of the air outlet opening in the flow direction through the air channel, an outline area (cross-sectional area as viewed in flow direction) of the first air deflection element, as seen in the flow direction, is smaller than an inner cross-section (inner cross-section area) of the air channel at the location at which the first air deflection element is disposed (see fig 24.  The cross-section area of sheet 63 is smaller than inner cross-section area of housing 61), and which is moved transversely to the flow direction in the air channel (col 10 lines 12-16, “the sheet 63 to slide vertically”), wherein the air vent comprises a second air deflection element (a sheet 64, fig 23), and the first air deflection element and the second air deflection element are configured to be moved in different directions transversely to the flow direction (col 10 lines 18-19, “the sheet 64 to slide horizontally”).

Doll teaches an air channel (channel inside housing 124 shown in fig 1-3) narrows toward an air outlet opening (102, fig 1-2) in a two-dimensional manner (See fig 1-2, the height of air channel decreases toward the outlet opening.  Fig 3 shows that the width of the housing stays constant as viewed facing the air outlet.  Therefore overall the air channel narrows toward the air outlet opening) transversely to a flow direction (left-right direction in fig 1-2).
It would have been obvious at the time of filing to modify Ito as taught by Doll by making the air channel narrow toward the air outlet opening in order to increase the velocity of the air flow out of the air vent so that users can get increased flow amount to cool down quickly in summer.
Regarding claim 2, Ito in view of Doll teaches the first air deflection element and the second air deflection element are disposed consecutively (see Ito fig 23-24) in the flow direction through the air channel.
Regarding claim 3, Ito in view of Doll teaches the first air deflection element includes a first slot (63b, Ito fig 23), and the second air deflection element includes a second slot (64b, Ito fig 23), the second slot extending at an angle (one extending vertically and the other extending horizontally) with respect to the first slot, and a displacement element (67, Ito fig 23), which is configured to be moved in a longitudinal direction (horizontal direction) of the first slot and in a longitudinal direction (horizontal direction)  of the second slot, passes through the first slot and the second slot (see fig 23-24).
Regarding claim 4, Ito in view of Doll teaches the displacement element can be pivoted about a pivot point (at 69a, Ito fig 23.  Noted Ito discloses that embodiment of fig 23 is similar to 
Regarding claim 9, Ito in view of Doll teaches the air channel comprises a channel section having an inner cross-section that widens in a two-dimensional manner transversely to the flow direction, and/or a channel section having a constant inner cross-section upstream of the channel section in the flow direction, which narrows toward the air outlet opening in a two-dimensional manner transversely to the flow direction through the air channel, and the first air deflection element and/or the second air deflection element are disposed in the channel section having the inner constant cross-section that widens in a two-dimensional manner transversely to the flow direction and/or in the channel section having the constant cross-section (Ito teaches the channel has a constant channel section shown in fig 5-6.  The first and the second air deflection elements are disposed in the constant channel section).
Regarding claim 10, Ito in view of Doll teaches an air guide body (120 in Doll fig 1.  Also see Doll [0036] “Air duct 120”) is disposed in the air channel (space in housing 124 in Doll fig 1), having an outline area, as seen in the flow direction, that is smaller than an inner cross-section (inner surface of housing 124 in Doll fig 1) of the air channel at the location at which the air guide body is disposed, so that air flowing through the air channel flows around the air guide body (See airflow in Doll fig 1), whereby an air passage (passage 118 or 116 in Doll fig 1) through a space between the air guide body and the air channel (passage 118 or 116 is between the housing 124 and the air duct 120 in Doll fig 1) is configured to be opened or closed in 
Regarding claim 11, Ito in view of Doll teaches wherein the air guide body includes at least one air passage (passage through air duct 120 in Doll fig 1-2) extending through the air guide body in the flow direction, so that the at least one air passage and through the space between the air guide body and the air channel are configured to be opened or closed in regions by moving the first air deflection element and the second air deflection element transversely to the flow direction through the air channel (See Doll fig 1-2).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 5, it would not have been obvious to move the pivot point to upstream of the first and second air deflection elements in Ito because doing so would teach away from Ito’s control mechanism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762